Appeal from a judgment of the Supreme Court at Trial Term (Kahn, J.), entered October 6, 1982 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to section 16-102 of the Election Law, for an order prohibiting respondent Harold Baer, Jr., from withdrawing as the candidate of the Liberal Party for the office of Lieutenant Governor of the State of New York and for other related relief. The judgment of Trial Term must be affirmed since the issue of the propriety of the practice of minor parties in this State to substitute candidates had been squarely addressed by the Court of Appeals. In Matter of Mahoney v May (40 NY2d 906), that court stated that unless there was evidence, beyond the practice itself, to establish actual deception of the voters, the practice would be tolerated in deference to the judgment of the Legislature which has allowed it to maintain for a long period of time (id., at p 907). In the instant case, Trial Term, after hearing testimony of the witnesses offered by the parties, found that no actual deception had been established. Our review of the record leads us to the same conclusion. Judgment affirmed, without costs. Sweeney, J. P., Kane, Yesawich, Jr., Weiss and Levine, JJ., concur. [115 Misc 2d 321.]